Appeal from an order denying defendant’s motion to vacate a judgment of conviction of abduction upon the ground that he was convicted upon a “ superseding indictment ”, There was an earlier indictment charging the petitioner with the crime of rape in the second degree, dated November 12, 1937. This indictment was never moved for trial. The indictment for which he was tried, dated January 27, 1938, charged the crime of rape in the second degree on October 1, 1937, and of abduction of a female upon the same day. There is no relation between the two indictments for the crimes charged thereby. He could be tried on either indictment. Order affirmed, without costs. AH concur.